DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 6 have been amended and examined as such.
Claim 2 has been cancelled as requested by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 & 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over SAWASE (US 2018/0134033 A1) in view of NISHIKAWA et al. (WO 2009/069691 A1).
As related to independent claims 1 & 6, SAWASE teaches a printing apparatus [claim 1] and printing method [claim 6] (SAWASE – Page 2, Paragraphs 32-47 and Figure 1, Reference #5, shown below), comprising: a discharge head that discharges ink from a nozzle (SAWASE – Figures 1 & 2, Reference #50 & 100, shown below); a recovery tank that stores ink recovered from the discharge head (SAWASE – Page 5, Paragraphs 89-92 and Figure 5, Reference #210, shown below); a supply tank that stores ink to be supplied to the discharge head (SAWASE – Page 5, Paragraphs 89-92 and Figure 5, Reference #220, shown below); a circulation pump that transfers the ink from the recovery tank to the supply tank with supplied electric power to perform an ink circulation operation of circulating ink in a circulation path that returns to the recovery tank after reaching the discharge head from the recovery tank via the supply tank (SAWASE – Page 4, Paragraphs 62-65; Page 5, Paragraphs 89-92; and Figure 5, Reference #202, shown below); a first negative pressure applying part configured to apply a negative pressure to the inside of the supply tank (SAWASE – Page 11, Paragraph 220 and Figure 16, Reference #206 and Figure 5, Reference #220 & #210, all shown below); a second negative pressure applying part configured to apply a negative pressure to the inside of the recovery tank (SAWASE – Page 10, Paragraph 219 – Page 11, Paragraph 220 and Figure 16, Reference #207 and Figure 5, Reference #220 & #210, all shown below); a first solenoid valve (SAWASE – Page 10, Paragraph 219 – Page 11, [claim 1] or supplying electric power [claim 6] to the circulation pump and the first solenoid valve, the second solenoid valve and the third solenoid valve (SAWASE – Figure 6, Reference #500, #550, #209, #202, #203, #216, & #226, shown below).

    PNG
    media_image1.png
    320
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    414
    media_image2.png
    Greyscale
	 
    PNG
    media_image3.png
    479
    506
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    451
    771
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    485
    716
    media_image5.png
    Greyscale


Continuing with claims 1 & 6, SAWASE does not specifically teach the use of the solenoid valve in the manner listed, “to cut off the supply tank and the recovery tank from each other when being energized and cause the supply tank and the recovery tank to communicate with each other when not being energized.”  However, it would have been obvious to one of ordinary skill in the art at the time of filing to use one of the solenoid valves located between the supply and recovery cartridges of SAWASE in the manner disclosed in order to suppress or prevent the inflow of ink from the supply ink cartridge to the recovery ink cartridge (SAWASE – Figure 5, Reference #287, shown above) in other words a design choice of using a normally open solenoid valve.  Meanwhile, NISHIKAWA teaches a printing apparatus with a discharge head (NISHIKAWA – Figure 1, Reference #2, shown below)and specifically teaches the solenoid valve between two tanks is opened after power failure [i.e. normally open valve] to ensure the tank 


    PNG
    media_image6.png
    410
    496
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify the use of a solenoid valve by SAWASE to control the pressure in the ink tanks and specifically modify the solenoid valve to be opened after a power failure as taught by NISHIKAWA in an effort to ensure the storage containers of the ink are not damaged when the power is turned off (NISHIKAWA – Page 14, Paragraph 44).

Continuing with claims 1 & 6, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the second negative pressure applying part has a second solenoid valve connected to the recovery tank (SAWASE – Page 5, Paragraph 92 and Figure 16, Reference #216, shown above), the first negative pressure applying part has a third solenoid valve connected to the supply tank (SAWASE – Page 
As related to further dependent claim 3, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the first negative pressure applying part further has a first negative pressure tube that is flexible and connected to the first negative pressure tank (SAWASE – Figure 16, Reference #224 & #220 & tube connecting them), and applies the negative pressure generated in the first negative pressure tank by the first negative pressure pump to the supply tank through the first negative pressure tube (SAWASE – Page 5, Paragraph 92 & Page 6, Paragraphs 115-116 and Figure 16, shown above), and the second negative pressure applying part further has a second negative pressure tube (SAWASE – Figure 16, Reference #214 & #210 & tube connecting them) that is flexible and connected to the second negative pressure tank, and applies the negative pressure generated in the second negative pressure tank by the second negative pressure pump to the recovery tank through the second negative pressure tube (SAWASE – Page 5, Paragraph 92 & Page 6, Paragraphs 115-116 and Figure 16, shown above).
As related to further dependent claim 4, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the first negative pressure applying part further has a first check filter that inhibits passage of ink while permitting passage of gas in a direction from the supply tank toward the first negative pressure tank and prevents inflow of ink from the supply tank to the first negative pressure tube by the first check filter (SAWASE – Figures 5 & 16, Reference #261 & #205, shown above), and the second negative pressure applying part further has a second check filter that inhibits passage of ink while permitting passage of gas in a direction from the recovery tank toward the second negative pressure tank and prevents inflow of ink from the 
As related to dependent claim 5, the combination of SAWASE and NISHIKAWA remains as applied above and continues to teach the printing apparatus and a drying apparatus configured to dry ink discharged onto a printing medium by the printing apparatus (SAWASE – Page 2, Paragraphs 31-34; Page 5, Paragraph 92; Page 6, Paragraphs 115-116; and Figure 1, Reference #7, shown above).

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive. 
With respect to independent claims 1 & 6 which now contain the limitations for cancelled claim 2, Applicant argues that “Sawase does not teach that the solenoid valve 216 causes the recovery (supply) tank … to communicate with each other when the solenoid valve 216 (226) is energized and cuts off the recovery (supply) tank… when the solenoid valve 216 (226) is not energized…” (emphasis in original); and that “Nishikawa is also silent on the above.”
Regarding Applicant’s argument that “Sawase does not teach that the solenoid valve 216 causes the recovery (supply) tank … to communicate with each other when the solenoid valve 216 (226) is energized and cuts off the recovery (supply) tank… when the solenoid valve 216 (226) is not energized…” Examiner respectfully disagrees and reminds Applicant that as indicated previously and reiterated above, SAWASE teaches the specific structural limitations of the pressure applying parts and the solenoid valves, specifically when using a normally open valve.  The secondary reference NISHIKAWA is used to teach the details of a normally open solenoid valve (NISHIKAWA – Paragraph 44).
Regarding Applicant’s argument that “Nishikawa is also silent on the above.” Examiner respectfully disagrees.  As indicated in the previous rejection and reiterated above, NISHIKAWA is used to further detail the solenoid valve between two tanks which is opened after power failure [i.e. normally open valve] to ensure the tank pressure is kept equal (NISHIKAWA – Page 14, Paragraph 44).
With respect to the dependent claims, no further arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks et al. (US 6,302,516 B1) teaches 	a printing apparatus and circulation method with a normally open solenoid valve connecting tanks.  IWASAKI 	(2011/0090292 A1) teaches a printing apparatus and circulation method using multiple tanks and valves including a normally closed solenoid valve.  Ribiero et al. (US 2016/0039216A1) teaches a printing apparatus and circulation method using multiple tanks and valves including a normally open solenoid valve connecting tanks.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853